FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April , 2015 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Publicly Held Company with Authorized Capital Corporate Taxpayers’ Registry (CNPJ/MF) number 47.508.411/0001-56 Commercial Registry (NIRE) number 35.300.089.901 MINUTES OF THE ANNUAL AND SPECIAL SHAREHOLDERS’ MEETING HELD ON APRIL 24 th , 2015 1. DATE, TIME AND PLACE : On the twentieth fourth day of April of 2015, at 10 a.m., at Companhia Brasileira de Distribuição (“ Company ”) headquarters, located at Avenida Brigadeiro Luís Antônio, No. 3.142, in the Capital of the State of São Paulo. 2. CALL : Call notice duly published in the Official Gazette of the State of São Paulo, issues of April 9th, 10th and 11th, 2015, on pages 27, 55 and 42, respectively, and in “Brasil Econômico” newspaper, issues of April 9th, 15th and 18th, 2014, on pages B11, B30 and B15 respectively. 3. QUORUM : Shareholders representing two-thirds (2/3) of the voting capital of the Company, according to the signatures set on the respective Shareholders Attendance Book, thus being demonstrated the compliance with the legal quorum for the Meeting to be held. Also present are Mr. Nelson Carvalho, coordinator and member of the Audit Committee, and Messrs. Eduardo Tenório and Daniel Primo, representatives of the independent auditing firm, Deloitte Touche Tohmatsu Auditores Independentes . 4. MEETING BOARD : Mrs. Daniela Sabbag, Investors Relations Office, has assumed presidency of the Meeting, under Article 9 of the Bylaws, and invited me, Marcelo Acerbi de Almeida, to act in the capacity of her Secretary. 5. AGENDA : In place of Annual Meeting : (i) Reading, discussion and voting of the financial statements related to the year ended on December 31 st , 2014; (ii) Approval of the Management Proposal for designation of retained earnings for the fiscal year ended on December 31 st , 2014; (iii) Approval of Management Proposal for the Capital Budgeting; (iv) Determination of annual global compensation of Company’s management and Fiscal Council, in case the shareholders require its summoning; and, in place of Special Meeting: (v) Approval of the Management Proposal related to the Investment Plan for 2015; (vi) Approval of the Management Proposal for the amendment to the Stock Option Plan and the Stock Option Compensation Plan. 6.
